Citation Nr: 1136493	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-15 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had onset in service or was caused or aggravated by the Veteran's active military service.

2.  The Veteran's tinnitus had onset in service or was caused or aggravated by the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).  

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In his January 2009 claim, the Veteran stated that he noticed trouble hearing within a year of separation from service, which worsened over time.  He reported that he flew between 500 and 600 hours in B-24s and blimps from 1943 to 1946, and he has attributed his hearing loss and tinnitus to this in-service noise exposure.  In a September 2009 statement, the Veteran reported that no hearing protection was ever issued or offered.  The Veteran's service personnel records show that he was an aviation machinist's mate third class, with a combat air crew insignia.  Accordingly, noise exposure is presumed as consistent with the nature of the Veteran's service.  

However, the Veteran's service treatment records show no complaints of or treatment for hearing loss or tinnitus.  Whispered voice tests at enlistment and separation were normal.  No puretone audiological testing was conducted during the Veteran's military service.  

While the Veteran has claimed that, in 1958, he was required to obtain a waiver after a pre-employment physical showed significant hearing loss, the first post-service, evidence of a hearing loss disability that is of record is a January 2009 letter from Dr. R.M., who noted that the Veteran has moderate neurosensory deafness in the right ear and complete neurosensory deafness in the left ear, with a past history of significant occupational noise exposure.  

In May 2009, the Veteran was afforded a VA examination.  The Veteran reported a history of military noise exposure from aircraft engines, but denied experiencing any occupational or recreational noise exposure.  Audiological testing revealed bilateral hearing loss that met VA requirements for a hearing loss disability under 38 C.F.R.  § 3.385 (2010).  The examiner stated that he was unable to offer an opinion as to whether the Veteran's hearing loss and tinnitus are due to noise exposure in service without resorting to speculation because the Veteran's military file did not contain any puretone audiological test results or any tinnitus documentation.  

In September 2009, K.M., an audiologist at Good Shepherd Medical Center noted that the Veteran experiences tinnitus and bilateral sensorineural hearing loss, which appears to be consistent with noise induced hearing loss, likely related to the Veteran's active service.  K.M. stated that there was no evidence of any medical condition which could be contributing to the Veteran's hearing loss.  

The Board notes that there is conflicting evidence regarding whether the Veteran's hearing loss and tinnitus had onset in service or were caused by the Veteran's active military service.  Exposure to loud noise from aircraft engines and propellers is conceded as being consistent with the nature of the Veteran's military duties and he has testified that he noticed hearing loss as early as 1946, with more significant hearing loss detected in 1958 as part of a pre-employment physical.  Additionally, the Veteran's private audiologist has attributed the Veteran's hearing loss and tinnitus to his military noise exposure, although he did not review the Veteran's claims file or service treatment records.  However, there is no medical evidence of hearing loss or tinnitus in the Veteran's service treatment records or for more than sixty years after service.  A VA examiner opined in May 2009 that without any pure tone audiological testing in service, any opinion regarding the etiology of the Veteran's disabilities is speculation.

Having weighed this evidence, the Board finds that it is in equipoise regarding whether the Veteran's hearing loss and tinnitus had onset in service.  Accordingly, the benefit is awarded the Veteran and entitlement to service connection for bilateral hearing loss and tinnitus is granted.   See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


